—Order unanimously affirmed with costs. Memorandum: Plaintiff commenced this action to recover damages for injuries that he sustained in a fall from scaffolding at a construction site owned by defendant. Supreme Court properly granted plaintiff’s motion for partial summary judgment on liability under Labor Law § 240 (1), and properly denied defendant’s cross motion seeking summary judgment dismissing that claim. Plaintiff met his initial burden of demonstrating his entitlement to judgment as a matter of law by submitting proof establishing that his injuries were proximately caused by the absence or inadequacy of safety devices affording him proper protection from an elevation-related risk (see, Cricks v Niagara Mohawk Power Corp., 278 AD2d 813, *921citing Raczka v Nichter Util. Constr. Co., 272 AD2d 874). Defendant failed to sustain either its burden in opposition to plaintiffs motion or its burden on its cross motion. In particular, the evidence submitted by defendant did not negate its liability under the statute or establish a break in the requisite causal nexus between the violation of the statute and plaintiffs injuries (see, McGuire v State of New York [appeal No. 2], 273 AD2d 822; Livecchi v Eastman Kodak Co., 258 AD2d 916).
In light of our disposition, it is unnecessary to consider defendant’s remaining contentions. (Appeal from Order of Supreme Court, Wyoming County, Notaro, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Pine, Hayes, Kehoe and Burns, JJ.